Exhibit 17.5 September 10, 2007 Mr. Brian Bonar Chief Executive Officer and Chairman Dalrada Financial Corporation 9449 Balboa Avenue, Suite 210 San Diego, CA92123 Dear Brian, Please accept my resignation effective September 14, 2007 as a member of the Board of Directors of Dalrada Financial Corporation as I pursue other business opportunities which will take me out of the country and therefore not be able to attend monthly meetings in the future. Very truly yours, /s/ David P. Lieberman David P. Lieberman
